Citation Nr: 0010022	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated 
September 1994 and April 1995 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the benefit sought on appeal.  By remand dated April 
1998, the Board returned this matter to the RO for further 
development.  Such action having been completed, the case has 
been referred to the Board for resolution.

The Board initially notes that in addition to preparing a 
Supplemental Statement of the Case (SSOC) for the issue on 
appeal, the RO also prepared an SSOC for the issue of whether 
the veteran has submitted new and material evidence to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.  This issue has not been 
prepared for appellate review, nor is it currently pending 
before the Board.  However, should the veteran wish to 
initiate an appeal of this issue, he should submit a notice 
of disagreement (NOD) with the RO.    

The Board also acknowledges that during a September 1997 
hearing held at the RO in St. Louis, Missouri, the veteran 
indicated that he has been receiving Social Security 
disability benefits for approximately 7 or 8 years.  The 
veteran's Social Security records have not been associated 
with the claims file, and no additional information regarding 
the potential significance of the records was given, i.e. 
whether the records document the receipt of disability 
benefits for the veteran's service-connected disability, or 
whether the records address the veteran's employment status.  
As a general rule, the duty to assist requires the VA to 
obtain and review Social Security records which may contain 
evidence relevant to a veteran's VA claim.  Baker v. West, 11 
Vet. App. 163, 169 (1998).  However, in the present case, in 
light of the fact that the record contains definitive medical 
opinions indicating that the veteran's current back 
symptomatology is not the result of his service-connected 
back injury, the Board finds that it is not necessary to 
remand this matter and the veteran will not be prejudiced if 
the Social Security records are not associated with the file.  
In this regard, the veteran's testimony indicates that he 
began receiving Social Security disability benefits 
approximately 7 or 8 years ago.  This information would have 
little impact on the Board's assessment of the veteran's 
current level of disability and request for an increased 
disability evaluation dated in June 1994 and his current 
ability to maintain employment, as the record shows that the 
veteran's current disability is not the result of his 
service-connected back injury. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected back injury is currently 
asymptomatic and without disabling manifestations.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for a back injury have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a compensable 
evaluation for his service-connected back injury to more 
accurately reflect the severity of his symptomatology.  The 
veteran's claim for an increased evaluation for his service 
connected back injury is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (the "Court") has held that the mere 
allegation that a higher rating is justified due to an 
increase in severity of the service-connected condition is 
sufficient to render the claim well grounded.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that in the present case, all relevant facts have been 
properly developed and that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.

Historically, by rating decision dated in January 1981, the 
RO granted the veteran service connection and assigned a 
noncompensable evaluation for a pre-existing back injury, 
aggravated by a fall sustained during service.  Specifically, 
service medical records show that the veteran sustained a 
back injury during a motor vehicle accident in 1979 prior to 
his entry into service.  The veteran reports that during his 
period of active service, he sustained a fall from an 
approximate height of 25 feet after which he experienced 
continuous back pain.  In July 1980, the veteran was 
discharged from service due to chronic back pain noted to be 
unresponsive to conservative treatment.  By rating decisions 
dated July 1988, September 1990, September 1994, and April 
1995, the veteran's noncompensable evaluation for a back 
injury was continued.  In May 1995, the veteran filed an NOD 
to the September 1994 and April 1995 rating decisions giving 
rise to the current appeal.  

The RO has assigned a noncompensable disability evaluation 
for the veteran's back injury pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  DC 5295 provides for a 
noncompensable evaluation for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent, compensable 
evaluation is assignable for lumbosacral strain with 
characteristic pain on motion.  A higher 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position and finally a 40 
percent disability evaluation is assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

At the time of the RO's September 1994 and April 1995 rating 
decisions continuing the veteran's noncompensable disability 
evaluation, the veteran was shown to have slight tenderness 
over the left sacroiliac joint, with residual complaint of 
low back discomfort as a result of a history of traumatic 
back injury.  Evidence submitted by the veteran from April 
1987 to April 1995 shows that the veteran underwent two 
laminectomy procedures, the first at L5-S1 and the second at 
L4-L5.  Thereafter, the veteran continued to complain of low 
back pain with radiation into and weakness in the right leg.  
The veteran was diagnosed with degenerative disc disease, but 
none of his symptomatology was related to his service 
connected back injury.  
Since the RO's September 1994 and April 1995 rating 
decisions, additional pertinent medical evidence has been 
added to the record.  In February 1997, the veteran was 
afforded a VA examination.  Subjectively, the veteran 
complained that he was unable to drive or work and he gave a 
history of a neurogenic bladder and expressed continued 
difficulty with urination.  Further, the veteran indicated 
that he uses a walker to assist with ambulation, but stated 
that he is primarily confined to a wheelchair.  During the 
physical examination, the veteran claimed to be in too much 
pain to stand and range of motion could not be measured.  
Even though the veteran reported that he was unable to walk, 
there was no evidence of muscular wasting of the lower 
extremities.  No fixed deformities were noted and the 
musculature of the veteran's back was shown to be within 
normal limits.  There was no spasm, but the examiner noted 
that upon light touch, the veteran almost jumped out of his 
wheelchair.  The examiner noted that he was unable to detect 
any objective evidence of pain on motion.  The veteran was 
diagnosed with status post laminectomy and diskectomy at L5-
S1.

During a hearing held at the RO in September 1997, the 
veteran testified that his back became progressively worse 
after his discharge from service.  He indicated that 
physicians had informed him that he developed degenerative 
disc disease as a result of the traumatic back injury 
sustained during service.  He stated that he has tingling and 
numbness in his legs and experiences severe pain after 
walking a few hundred feet.  The veteran further testified 
that he has a neurogenic bladder as a result of his back 
disorder and he attributes his inability to obtain employment 
to his back disorder.  

In July 1998, the veteran submitted an affidavit from [redacted] 
[redacted], dated in January 1988, in which Mr. [redacted] states 
that the veteran has had back pain since sustaining a fall during 
his period of active service.  

In August 1998, pursuant to an April 1998 Board remand, the 
veteran was afforded two thorough VA examinations by two 
separate VA examiners to determine the nature and severity of 
his service connected back disorder, as well as to discuss 
whether the veteran's back symptomatology is attributable to 
any non-service connected disorder.  During the first 
examination, entitled Compensation and Pension examination, 
the veteran gave the examiner a history of falling from a 
landing approximately 25 feet and sustaining a back injury 
during service.  After his discharge from service, he 
continued to experience back and leg pain and he has 
developed a neurogenic bladder.  The veteran also gave a 
history of undergoing four back surgeries, with the most 
recent surgery in 1998 being a three level laminectomy and 
fusion.  The veteran reported that he is unable to work and 
has difficulty walking more than 100 feet due to back pain.  
He also described difficulty with sitting, standing and 
experiencing numbness in his legs.  

Physical examination revealed that the veteran was in 
moderate distress requiring him to change positions during 
the examination.  The veteran was noted to limp while using a 
cane and it was indicated that he was unable to stand or walk 
on his heels or toes due to leg pain.  The veteran was shown 
to have listing of the lumbar spine to the left, which was 
also evident upon sitting.  The veteran had no muscle spasm, 
but did have tenderness to palpation in the right 
paravertebral musculature.  The veteran had range of motion 
of 35 degrees of forward lumbar flexion, 0 degrees of 
extension, 15 degrees of right lateral bending and 0 degrees 
of left lateral bending.  Sensory examination was shown to be 
somewhat patchy with generalized areas of decreased sensation 
in the feet.  Movements in supine to sitting and turning 
positions were done slowly with complaints of pain.  The 
veteran was diagnosed with lumbar and radicular pain.

In a September 1998 addendum to the first August 1998 
examination report, the VA examiner indicated that he had 
been able to review the claims file, the Board's April 1998 
remand, x-ray reports as well as the examination report 
documenting the veteran's second August 1998 VA examination 
(a discussion of which is provided below).  Upon this review, 
the VA examiner amended his diagnosis to include not only 
lumbar and radicular pain but postoperative status interbody 
fusion at L4-5 and L5-S1.  The examiner opined that the 
veteran's history of back difficulties was related to a pre-
existing back injury sustained during a motor vehicle 
accident prior to his entry into service.  Likewise, the 
examiner opined that the veteran's current back symptoms, 
neurologic disability and need for multiple subsequent 
operations was not the result of his service-connected back 
injury, but rather the result of the back injury sustained 
during the motor vehicle accident prior to his entry into 
service.  The examiner explained that the service-connected 
back injury resulted in a temporary injury, not causative in 
initiating the veteran's current back symptomatology.  The 
examiner further stated that the veteran's numerous back 
surgeries were performed in an attempt to treat his symptoms 
and led to a progressive instability of the spine.  The 
examiner concluded that the veteran's current lack of 
movement and mobility is the result of his back surgery, 
particularly the 1998 fusion surgery and not related to his 
service-connected back injury.  

During the second VA examination, entitled Joints examination 
and also conducted in August 1998, the veteran was shown to 
have complaints of pain and severe limping with walking.  The 
veteran's lumbar spine was immobile with 0 degrees of 
flexion, extension and tilting and twisting to either side.  
The examiner concluded that based on neurological examination 
as well as physical examination, the major component of the 
veteran's disability is his personal intolerance to 
discomfort as there is no clear evidence that the veteran is 
unable to carry out sedentary work.  Further, the examiner 
noted that the only objective evidence of pain and painful 
motion were the veteran's own statements as well as groans 
and panting during the examination.  No muscle spasm or 
tenderness of the spine was noted and the veteran had a 
reasonably well developed musculature but for the paraspinal 
area.  The examiner diagnosed the veteran with degenerative 
disc disease at L4-5 and L5-S1, which has been present since 
1979 when the veteran was involved in a motor vehicle 
accident.  

In a thorough discourse, the examiner opined that the 
veteran's current condition can be "dated to the original 
injury after which he appears not ever to have completely 
recovered," . . . . and . . . . " whether the [veteran] had 
been in the Marine Corps or not, the evolution of this 
condition would have taken place" as is shown by the record.  
The examiner attributes the pivotal turning point in the 
history of the progression of the veteran's back disorder to 
an exacerbation of symptomatology occurring in 1987 as a 
result of dancing, rather than the in-service back injury for 
which he is service-connected. 
Based on a review of the aforementioned evidence, it is clear 
that the evidence uniformly demonstrates that the cause of 
the veteran's current back symptomatology is not the back 
injury for which he is service connected.  As such, the Board 
finds that the veteran's service-connected back injury is not 
currently productive of disability.  The evidence reflects 
that the veteran's current back symptomatology is due instead 
to nonservice-connected injuries, which occurred prior to 
service.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.   38 C.F.R. § 
4.14 (1999).  Accordingly, the Board concludes that the 
criteria for a compensable disability rating for an in-
service back injury under DC 5295 are not met.


ORDER

Entitlement to an increased (compensable) disability 
evaluation for a back injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

